Case: 12-51195       Document: 00512387919         Page: 1     Date Filed: 09/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 26, 2013
                                     No. 12-51195
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DANIEL GOMEZ MELENDEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:12-CR-109-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Daniel Gomez Melendez appeals the 150-month
sentence and three-year term of supervised release that the district court
imposed after he pleaded guilty to possession with intent to distribute a
controlled substance, namely cocaine, in violation of 21 U.S.C. § 841(a)(1). He
argues that the district court violated Apprendi v. New Jersey, 530 U.S. 466
(2000), when it sentenced him for possession with intent to distribute even
though the factual basis supported a conviction for only simple possession of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51195        Document: 00512387919   Page: 2   Date Filed: 09/26/2013

                                   No. 12-51195

cocaine. Melendez also contends that six “special” conditions of supervised
release must be deleted from the written judgment because they were not part
of the sentence pronounced orally in court.
      As Melendez did not object on Apprendi grounds in the district court, we
review his claim for plain error only. See United States v. Rojas-Luna, 522 F.3d
502, 504 (5th Cir. 2008). The district court did not violate Apprendi because
Melendez’s 150-month sentence did not exceed the 20-year statutory maximum
for the offense for which he was convicted. See Apprendi, 530 U.S. at 490;
§ 841(a)(1), (b)(1)(C).
      We review Melendez’s challenge to the conditions of supervised release
contained in the written judgment for abuse of discretion. See United States v.
Mudd, 685 F.3d 473, 480 (5th Cir. 2012). The conditions of supervised release
of which Melendez complains are not “special” conditions but are identical to
those listed in the “mandatory” and “standard” sections of the Western District
of Texas’s general order of July 18, 2011, adopting conditions of probation and
supervised release. Conditions that are regularly applied throughout a district
are considered “standard,” and “explicit reference to each and every standard
condition of supervision is not essential to the defendant’s right to be present at
sentencing.” United States v. Vega, 332 F.3d 849, 852-53 n.8 (5th Cir. 2003)
(internal quotation marks and citation omitted). Accordingly, these conditions
need not be orally pronounced, and the district court “may instead rely on the
judgment to clarify that these standard conditions are indeed applicable to the
case at hand.” United States v. Torres-Aguilar, 352 F.3d 934, 936 (5th Cir.
2003).
      The judgment of the district court is AFFIRMED.




                                         2